Title: II. Jeremiah Wadsworth to the Secretary of State, 22 February 1791
From: Wadsworth, Jeremiah
To: Jefferson, Thomas



Sir
Feb 22 1791

Nathaniel Chipman Esq. is the most proper person in Vermont for District judge. I believe he is without a competitor in the state. Their present Attorney General is Samuel Hitchcock, but I do not believe he would relinquish his State appointment for a federal one as the latter would be less lucrative. Israel Smith Esqr. would be suitable for the office. There are other Lawyers in the State of some eminence—Stephen Jacob Darius Chipman Daniel Farrand Isaac Tichenor. I have placed them as they rank in my opinion. I should have placed at the Head of the list Stephen Rowe Bradly Esq. but I have no doubt he will be a Senator. At Allborough I know no person fit for a Naval officer. Stephen Keyes is a Man of education with little property, who I believe would  remove from Burlington Bay for the office and could procure Bonds for the faithfull execution of the office.—I am sir Your H Svt.

Jere Wadsworth

